This action was instituted March 23, 1929, by the appellee, C. H. Caraway, for the purpose of securing a temporary injunction restraining the sale of 120 acres of land under a deed of trust. The deed of trust had been executed to secure a note for $5,000, with the accrued interest, executed by one Winnifred Craig, payable to the Dallas Joint Stock Land Bank. The note was payable in semiannual installments of $175, maturing January 1st and July 1st, with the usual acceleration clause in case of default in the payment of any installment at maturity. Caraway had purchased the land and assumed the payment of the note. In the petition for the injunction he admitted that the installment due January 1, 1929, had not been paid, but as a basis for the injunction he alleged that the time of payment had been extended by an agreement with the holder of the note. Upon a hearing, the court granted the writ, and this appeal is from that order.
Since this case was submitted, the appellee has filed in this court a motion asking that the appeal be dismissed. It is stated in the motion that since the trial in the court below the appellee has failed to pay the next succeeding installment and that the land had been sold in accordance with the terms of the deed of trust; that the subject-matter of the controversy had in that way been settled. That being true, there is no issue left for this court to determine except the matter of adjudging the costs of suit.
The case will therefore be dismissed, and the costs of this appeal taxed against the appellee.
 *Page 281